—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered March 12, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Defendant’s challenges to the undercover officer’s testimony explaining “buy and bust” operations have not been preserved for appellate review by timely and specific objection (see, People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review them, we would find that the testimony was properly admissible as background information and did not link defendant to a large scale drug operation (see, People v Ramos, 192 AD2d 324, lv denied 81 NY2d 1078).
Defendant’s challenge to the language employed by the court in conveying the reasonable doubt standard requires preservation (People v Thomas, 50 NY2d 467; see also, People v Robinson, 88 NY2d 1001), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the charge, read as a whole, conveyed the proper legal standards (People v Fields, 87 NY2d 821). Concur — Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.